


110 HR 7173 IH: For the relief of Jayantibhai Desai and Indiraben

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 7173
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mrs. Napolitano
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jayantibhai Desai and Indiraben
		  Patel.
	
	
		1.Permanent resident status for
			 Jayantibhai Desai and Indiraben Patel
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Jayantibhai Desai and Indiraben Patel shall each be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Jayantibhai Desai
			 or Indiraben Patel enters the United States before the filing deadline
			 specified in subsection (c), he or she shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under section 245 of the Immigration and Nationality Act as of the
			 date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Jayantibhai Desai
			 and Indiraben Patel, the Secretary of State shall instruct the proper officer
			 to reduce by 2, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of each of the
			 countries of the alien’s birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of each of the countries of the alien’s birth under
			 section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Jayantibhai Desai and Indiraben Patel shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act.
			
